            Case 1:20-cv-00211-JLT Document 11 Filed 04/29/20 Page 1 of 6


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   JAVIER ESPINOZA,                                         )    Case No.: 1:20-CV-0211- JLT
                                                              )
12                    Plaintiff,                              )    SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
13           v.                                               )
                                                                   Pleading Amendment Deadline: 7/27/2020
                                                              )
14   WASTEQUIP MANUFACTURING                                  )    Discovery Deadlines:
     COMPANY, LLC,                                            )          Initial Disclosures: 5/8/2020
15                                                            )
                      Defendant.                                         Non-Expert: 11/13/2020
16                                                            )          Expert: 1/25/2021
                                                              )          Mid-Discovery Status Conference:
17                                                                       7/29/2020 at 8:30 a.m.

18                                                                 Non-Dispositive Motion Deadlines:
                                                                         Filing: 2/1/2021
19                                                                       Hearing: 3/1/2021

20                                                                 Dispositive Motion Deadlines:
                                                                          Filing: 3/15/2021
21                                                                        Hearing: 4/26/2021
22                                                                 Pre-Trial Conference:
                                                                          6/21/2021 at 10:00 a.m.
23                                                                        510 19th Street, Bakersfield, CA
24
                                                                   Trial: 8/2/2021 at 8:30 a.m.
25                                                                        510 19th Street, Bakersfield, CA
                                                                          Jury trial: 3 days
26
27
              1
                The Court finds the information provided by the parties in their Joint Scheduling Report and Scheduling
28   Conference Worksheet sufficient to schedule the action without a hearing. Accordingly, the scheduling conference set
     for April 30, 2020 is VACATED.

                                                              1
           Case 1:20-cv-00211-JLT Document 11 Filed 04/29/20 Page 2 of 6


1    I.     Pleading Amendment Deadline

2           Any requested pleading amendments are ordered to be filed, either through a stipulation or

3    motion to amend, no later than July 27, 2020.

4    II.    Discovery Plan and Cut-Off Date

5           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

6    on or before May 8, 2020.

7           The parties are ordered to complete all discovery pertaining to non-experts on or before

8    November 13, 2020, and all discovery pertaining to experts on or before January 25, 2021.

9           The parties are directed to disclose all expert witnesses, in writing, on or before December 18,

10   2020, and to disclose all rebuttal experts on or before January 25, 2021. The written designation of

11   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

12   and (C) and shall include all information required thereunder. Failure to designate experts in

13   compliance with this order may result in the Court excluding the testimony or other evidence offered

14   through such experts that are not disclosed pursuant to this order.

15          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

16   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

17   included in the designation. Failure to comply will result in the imposition of sanctions, which may

18   include striking the expert designation and preclusion of expert testimony.

19          The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement

20   disclosures and responses to discovery requests will be strictly enforced.

21          A mid-discovery status conference is scheduled for July 29, 2020 at 8:30 a.m. before the

22   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

23   California. Counsel SHALL file a joint mid-discovery status conference report one week before the

24   conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

25   The joint statement SHALL outline the discovery counsel have completed and that which needs to be

26   completed as well as any impediments to completing the discovery within the deadlines set forth in this

27   order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

28   1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

                                                       2
            Case 1:20-cv-00211-JLT Document 11 Filed 04/29/20 Page 3 of 6


1    intent to appear telephonically no later than five court days before the noticed hearing date.

2    III.    Pre-Trial Motion Schedule

3            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

4    than February 1, 20212, and heard on or before March 1, 2021. The Court hears non-dispositive

5    motions at 9:00 a.m. at the United States District Courthouse in Bakersfield, California.

6            No motion to amend or stipulation to amend the case schedule will be entertained unless it

7    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

8    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

9    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

10   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

11   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

12   obligation of the moving party to arrange and originate the conference call to the court. To schedule

13   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

14   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

15   with respect to discovery disputes or the motion will be denied without prejudice and dropped

16   from the Court’s calendar.

17           All dispositive pre-trial motions shall be filed no later than March 15, 2021, and heard no later

18   than April 26, 2021, before the Honorable Jennifer L. Thurston, United States Magistrate Judge, at the

19   United States District Courthouse in Bakersfield, California. In scheduling such motions, counsel shall

20   comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

21   IV.     Motions for Summary Judgment or Summary Adjudication

22           At least 21 days before filing a motion for summary judgment or motion for summary

23   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

24   to be raised in the motion.

25           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

26   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

27
             2
28              Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery of
     the dispute, but not later than 30 days after the expiration of the non-expert discovery deadline.

                                                              3
           Case 1:20-cv-00211-JLT Document 11 Filed 04/29/20 Page 4 of 6


1    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

2    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

3    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

4           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

5    statement of undisputed facts at least five days before the conference. The finalized joint statement of

6    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

7    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

8    statement of undisputed facts.

9           In the notice of motion the moving party SHALL certify that the parties have met and conferred

10   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

11   comply may result in the motion being stricken.

12   V.     Pre-Trial Conference

13          June 21, 2021, at 10:00 a.m., located at the United States District Courthouse in Bakersfield,

14   California, before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

15          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

16   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

17   directly to Judge Thurston's chambers, by email at JLTorders@caed.uscourts.gov.

18          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

19   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

20   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

21   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

22   Court to explain the nature of the case to the jury during voir dire.

23   VI.    Trial Date

24          August 2, 2021, at 8:30 a.m. at the United States District Courthouse in Bakersfield, California,

25   before the Honorable Jennifer L. Thurston, United States Magistrate Judge.

26          A.      This is a jury trial.

27          B.      Counsels' Estimate of Trial Time: 3 days.

28          C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

                                                        4
             Case 1:20-cv-00211-JLT Document 11 Filed 04/29/20 Page 5 of 6


1    California, Rule 285.

2    VII.    Settlement Conference

3            If the parties desire a conference with the Court, they may file a joint written request for a

4    settlement conference. Alternatively, the parties may file a joint written request for referral to the

5    Court’s Voluntary Dispute Resolution Program.

6    VIII. Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

7    Trial

8            Not applicable at this time.

9    IX.     Related Matters Pending

10           There are no pending related matters.

11   X.      Compliance with Federal Procedure

12           All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

13   Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

14   thereto. The Court must insist upon compliance with these Rules to efficiently handle its increasing

15   case load, and sanctions will be imposed for failure to follow both the Federal Rules of Civil Procedure

16   and the Local Rules of Practice for the Eastern District of California.

17   XI.     Effect of this Order

18           The foregoing order represents the best estimate of the court and counsel as to the agenda most

19   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

20   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

21   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

22   subsequent status conference.

23           The dates set in this order are firm and will not be modified absent a showing of good

24   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

25   contained herein will not be considered unless they are accompanied by affidavits or declarations,

26   and where appropriate attached exhibits, which establish good cause for granting the relief

27   requested.

28   ///

                                                         5
         Case 1:20-cv-00211-JLT Document 11 Filed 04/29/20 Page 6 of 6


1         Failure to comply with this order may result in the imposition of sanctions.

2
3    IT IS SO ORDERED.

4      Dated:   April 29, 2020                              /s/ Jennifer L. Thurston
5                                                   UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    6
